Citation Nr: 1342960	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  98-03 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected left ankle disability.

2.  Entitlement to an evaluation in excess of 10 percent for left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a December 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2005, the Veteran testified at a Board hearing held at the RO.  A transcript of the hearing testimony is in the claims file.  During the course of this appeal, the Veterans Law Judge who presided at the May 2005 Board hearing left his employment with the Board.  In March 2011, the Veteran declined the Board's offer to provide him with a new hearing.  

In November 2005, the Board determined that new and material evidence had been received, and that the Veteran's claim seeking service connection for right ankle disability, to include as secondary to service-connected left ankle disability, was reopened.  It then remanded the reopened claim, as well as the Veteran's claim seeking an increased evaluation for left ankle disability, for additional evidentiary development.

In April 2007, the Board denied service connection for a right ankle disability on the merits, and denied an evaluation in excess of 10 percent for left ankle disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2008, the Court Clerk granted a Joint Motion for Remand, vacating the Board's decision and remanding the case to the Board.

In June 2009, the Board remanded the Veteran's claims for further development.   

In May 2011, the Board denied service-connection for right ankle disability, and denied an evaluation in excess of 10 percent for left ankle disability.  The Veteran timely appealed the Board's decision to the Court.  In March 2012, the Court Clerk granted a Joint Motion for Remand, vacating the Board's decision and remanding the case to the Board.

In May 2013, the Board remanded this matter for additional development. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran's right ankle disability, diagnosed as post-surgical changes and osteoarthritis, was not present until more than one year following the Veteran's discharge from service, is not etiologically related to service, and was not caused or permanently worsened by his service-connected left ankle disability.

2.  Prior to July 23, 1999, the Veteran's left ankle disability was manifested pain, swelling and a reduced range of motion which is best characterized as marked.

3.  Since July 23, 1999, the Veteran's left ankle disability has been manifested by complaints of pain and swelling, 5/5 strength, and a reduced range of motion which is best characterized as moderate.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disorder, to include as secondary to service-connected left ankle disability, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  The criteria for an evaluation of 20 percent, but no higher, have been met for left ankle disability during the period prior to July 23, 1999.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2013).

3.  The criteria for an evaluation in excess of 10 percent for left ankle disability have not been met for the period since July 23, 1999.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claims on appeal were received in April 1996 and adjudicated by the RO in December 1996, prior to enactment of the notice requirements within the Veterans Claims Assistance Act of 2000 (VCAA).  Consequently, the Veteran did not receive adequate notice prior to initial unfavorable decision issued by the RO.  Nevertheless, this error in timing was cured by the subsequent notice letters, discussed below, which were followed by readjudication of the claims on multiple occasions by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

As for the Veteran's reopened claim seeking service connection for a right ankle disability, including secondary to service-connected left ankle disability, the RO satisfied VA's duties to notify through correspondence sent in February 2002, August 2004, February 2006, and March 2006.  These letters addressed the criteria for reopening the claim, as well as the criteria for establishing service connection, including on a secondary basis.  Finally, the March 2006 letter addressed Dingess requirements.

As for the Veteran's claim seeking a higher evaluation for his service-connected left ankle disability, the RO satisfied VA's duty to notify through correspondence sent in February 2002, August 2004, February 2006, and March 2006.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, and taken all reasonable steps to obtain all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the course of this appeal, the Veteran requested that the RO obtain a police report relating to his having been assaulted in 1989.  In May 2002, the RO was informed by the New York Port Authority that the requested police report had been destroyed in the September 2001 terrorist attack on the World Trade Center in New York.  The Veteran was subsequently informed of the unavailability of these records in an October 2004 supplemental statement of the case.  

In January 2011, the Veteran requested that his private treatment records from the Midtown Medical Practice (MMP) be obtained.  In March 2012, the RO sent correspondence to the Veteran requesting that he complete an authorization and consent to release form so that the RO could obtain his MMP treatment records.  The following month, the Veteran submitted a release form for these records, which lacked a mailing address or location for MMP.  He also submitted a statement indicating that these records would be hard to obtain as MMP had gone out of business.  A follow up request for a complete release form was sent by the RO to the Veteran in April 2013.  No response to this request was received.  Given the Veteran's statements that MMP is no longer in business, as well as his failure to provide a current mailing address for this treatment facility, no further action to obtain these records is possible.  

The RO has also scheduled the Veteran for examinations in September 2010 and June 2013 addressing the severity of Veteran's left ankle disability and etiology of his current right ankle disability.  These examinations were conducted by examiners who had reviewed the Veteran's claims file, reviewed the history of the respective disabilities with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

To comply with the Court's March 2012 Order, the Board remanded this matter in March 2013 for additional evidentiary development.  Specifically, the Board directed the RO to obtain any available treatment records from MMP; obtain a medical opinion addressing whether the Veteran's right ankle disability was directly caused or aggravated by his service-connected left ankle disability; schedule the Veteran for a new examination to determine the current severity of his service-connected left ankle disability; and readjudicate the Veteran's claims with full consideration of additional VA medical treatment records received directly at the Board without a waiver of RO consideration.  See 38 C.F.R. 19.31, 20.1304 (2012).

As noted above, the RO has taken all reasonable actions to obtain the Veteran's treatment records from MMP.  In June 2013, the RO schedule the Veteran for Disability Benefits Questionnaire (DBQ) examinations which addressed the etiology of the Veteran's right ankle disability, as well as the severity of his service-connected left ankle disability.  Thereafter, the RO readjudicated the Veteran's claims, including consideration of the newly obtained evidence, in a July 2013 supplemental statement of the case.  Accordingly, the directives of the Board's March 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II. Legal Criteria and Analysis

A.  Service Connection for Right Ankle Disability

The Veteran is seeking service connection for right ankle disability.  He contends that that his right ankle disability is secondary to the left ankle disability. Specifically, he claims that he fractured his right ankle as a result of his left ankle giving way while he was being assaulted in August 1989.  Alternatively, he claims that his right ankle disability has been aggravated by his left ankle disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran served on active duty from July 1981 to July 1985.  A review of his service treatment records revealed no complaints concerning or diagnosis of a right ankle disability.  His service treatment records do reflect that he fractured his left ankle in April 1984.  He subsequently underwent open reduction internal fixation surgery.  After 18 months, surgeons removed all but one screw which remained in place.  In January 1984, a medical board found the Veteran fit for full duty with the exception of distance running.  He completed the remainder of his enlistment in May 1985 with no medical disability.  

VA outpatient treatment records in 1988 showed that the Veteran was treated for pain and swelling of the left ankle, with no right ankle symptoms being noted.

An ambulance call report, dated in August 1989, noted that the Veteran was found seated on a street by ambulance technicians.  The Veteran informed the technicians that he had been jumped and beaten by "a gang of boys".  The report listed the mechanism of injury as an unarmed assault.  It noted that his right ankle was swollen, with a possible fracture.  No complaints or notations were recorded concerning his left ankle.

Upon subsequent examination at a private hospital, a physician noted that the Veteran had been in an altercation, was hit in the face, and twisted his right ankle.  The physician diagnosed facial contusion and a fractured right ankle.  X-rays confirmed a bimalleolar fracture with supination and external rotation injury.  The Veteran was scheduled for open reduction internal fixation surgery the next day.  In a report of operation, the resident physician noted that the Veteran was a prisoner who had a right ankle twisting injury in an altercation with police officers.  After the fixation, the Veteran's ankle was casted for three months.  In November 1989, some fixation hardware was removed.  There was no mention of left ankle discomfort, giving-way, or other injury during the events or subsequent treatment.  

In March 1990, a VA physician noted the Veteran's report that he fractured his right ankle when he was physically assaulted in August 1989.  The physician noted that the Veteran walked slowly with a normal, balanced gait.  There was no tenderness or crepitation in movement of the right ankle.  An X-ray showed post traumatic changes and the presence of a plate and screw apparatus but no new fracture.  

In September 1993 and November 1993, a VA physician noted the Veteran's report of the onset of right ankle pain after favoring the left ankle.  Range of motion was zero degrees dorsiflexion and 40 degrees plantar flexion.  VA outpatient treatment records showed that the Veteran also developed varicose veins, more severe on the left.  In October 1996, a VA physician noted that the bilateral ankle injuries were likely a contributory cause and an aggravation of the bilateral varicose veins.   

The RO received the Veteran's claim for service connection for his right ankle in April 1996 in which he noted that his right ankle injury was the result of abnormal stress from favoring his service-connected left ankle.  In 1996 and 1997, the Veteran was treated in a private hospital emergency room on three occasions for chest pain and swelling of the left lower leg with no mention of right ankle symptoms.  

VA outpatient records showed that the Veteran received ongoing treatment from 1999 to 2013 for bilateral ankle and leg swelling.  In March 2000, a VA physician noted the Veteran's report that the 1989 injury to the right ankle occurred when he was running from assailants.  The Veteran reported that he experienced bilateral ankle pain, stiffness, and swelling and occasional left ankle instability after prolonged standing or ambulation.  The Veteran did not use a support device and could walk for four blocks without rest.  Range of motion of the right ankle was 15 degrees dorsiflexion and 40 degrees plantar flexion, limited by pain.  X-rays showed the presence of fixation hardware and indications of osteoarthritis.  

The Veteran was examined again in May 2002 and in September 2004.  On the latter occasion, the examiner noted that a review of the claims file was conducted.  The physician noted the Veteran's report that he fractured his right ankle in 1989 because his left ankle "gave-out."  Range of motion testing of the right ankle revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees, both limited by pain.  The Veteran did not use a support device and could walk five to six blocks but reported difficulty at work climbing stairs.  The physician noted that the right ankle fracture occurred during an assault after service and concluded from a review of the circumstances and timing of both fractures that the right ankle was not related to service.  The physician did not provide a specific rationale other than the timing of the fractures and did not address the possibility of aggravation.   

In a May 2005 Board hearing, the Veteran stated that he fractured his right ankle in 1989 when he was approached by two individuals asking for money.  He indicated that one individual was armed with a knife, and that when he turned to run, his left ankle gave out after five or ten steps.  He then placed his weight on his right ankle when an assailant jumped on his back.  He further stated that he would not have fractured his right ankle if not for the left ankle instability.  

In November 2005, the Board reopened the claim and noted that the September 2004 VA examination was not adequate because the physician did not address possible aggravation of the right ankle by weight shifting from the service-connected left ankle. 

In September 2006, the same physician as in 2004 again reviewed the claims file and noted that evidence showed that the right ankle fracture occurred in an altercation with police after service and concluded that there was no evidence that the right ankle trauma was secondary to the left ankle.  The physician declined to speculate further on a possible relationship between the ankle disorders.  

In April 2007, the Board denied service connection for the right ankle fracture because the Veteran had no right ankle symptoms during service or for four years after service when he then fractured the right ankle in a 1989 assault.  The Board further concluded that service connection on a secondary basis was not warranted based on the opinion expressed by the VA physician in 2006 who found no medical evidence that the right ankle trauma was secondary to the left ankle.   

In a November 2008 Order and Joint Motion for Remand, the Court concluded that the September 2006 physician's opinion did not adequately address whether the right ankle disability was caused or aggravated by the left ankle disability.  In June 2009, the Board remanded the claim for an additional examination by a different physician and opinions on the onset, cause, and potential aggravation of the right ankle disorder by the left ankle, including an assessment of any baseline level of right ankle disability.  The Board's instructions advised the examiner that the definition of aggravation was a worsening of symptoms beyond the normal progression of the disorder.  

In an August 2009 VA outpatient orthopedic clinic record, a clinician noted that the Veteran sustained a jamming injury to a finger while playing basketball.  There were no symptoms related to leg or ankle pain. 

In September 2010, a VA nurse practitioner (NP) noted her experience in evaluation of industrial accidents and rehabilitation.  The NP noted a review of the claims file and the Veteran's report of having fractured his left ankle in a fall from a ladder aboard ship during a drill.  The Veteran reported that he was removed from sea duty and restricted to clerical duties for the remainder of his enlistment.  The Veteran further reported the onset of right ankle pain caused by overuse and weight shifting favoring the left ankle.  The Veteran reported that an assailant jumped on his back in 1989, fracturing the right ankle.  After open reduction internal fixation surgery, the Veteran underwent one month of physical therapy before returning to his job as an information systems technician.  He reported gradual increase in discomfort of the right ankle because of repeated stair climbing and heavy lifting with a sharp increase in symptoms after a heavy lifting accident at work in 2005.  The Veteran reported current symptoms of pain, weakness, stiffness, swelling, giving-way, and locking episodes several times per year.  The Veteran did not use a support device and was able to stand for 15 to 30 minutes and walk between one-quarter and one mile.  

On examination, the NP noted a normal gait with no abnormal weight bearing.  Range of motion was 20 degrees dorsiflexion and 45 degrees plantar flexion with no additional loss of function on repetition.  A concurrent X-ray was evaluated as showing post-surgical changes.  The NP also noted that the Veteran had bilateral pes planus but with weight bearing over the toes.  The NP concluded that it was less likely than not that the right ankle was permanently aggravated by the left ankle.  The NP noted that the Veteran sustained a significant fracture in 1989 and gradually developed right ankle symptoms with extended carrying and climbing stairs.  With the presence of post-surgical hardware, pain similar to what developed in the left ankle after that fracture could be expected.  The Veteran did not use a support device and was not treated for ankle pain in the past year.  Regarding aggravation, the NP noted that it is just as likely that the right ankle is aggravating the left through overcompensation as is the left aggravating the right.  The NP noted that bilateral pes planus also causes or contributes to ankle pain.  

In June 2013, a DBQ examination for joints was conducted.  The DBQ examiner noted that the Veteran's claims file had been reviewed.  Following a physical examination of the Veteran, the DBQ examiner opined that the Veteran's right ankle disability was less likely than not related to his service-connected left ankle disability.  In support of this opinion, the DBQ examiner stated that the Veteran's right ankle disability was not related to his left ankle condition.  The Veteran fractured his right ankle in 1989 due to a mugging or assault; and while he reports that his pain has worsened over time, this is to be expected as it relates to the aging process.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a right ankle disability.

Initially, the Board notes that there is no evidence of a right ankle disability having been incurred or aggravated during service, or within the first post service year.  The Veteran has not alleged having any problems or injuries relating to his right ankle during service.  The Veteran's service treatment records are completely silent as to any complaints or treatment for a right ankle disability.  The first post service complaint or treatment of a right ankle disability is not shown until August 1989, more than four years after his separation from military service.  Moreover, the treatment records in August 1989 reference a traumatic right ankle injury occurring at that time, with no reference to any prior right ankle condition.  As there is no evidence indicating that the Veteran incurred or aggravated a right ankle disability during service, service connection is not warranted.

The Veteran contends that his right ankle disability is secondary to the left ankle disability.  Specifically, he claims that he fractured his right ankle as a result of his left ankle giving way while he was being assaulted in August 1989.  Alternatively, he claims that his right ankle disability has been aggravated by his left ankle disability.

The Veteran is competent to report on the circumstances of his right ankle injury, the subsequent symptoms, and their impact on his employment and activities because these are capable of lay observation.  However, the Board finds the probative weight of the Veteran's contentions to be very low as they are inconsistent with his other statements and also with the associated treatment records.

On his informal claim statement, filed in April 1996, the Veteran claimed service connection for a right ankle injury secondary to the increased stress placed on it as a result of his service-connected left ankle disability.  No reference was made to a traumatic fracture caused by his left ankle giving way.

On his March 1998 substantive appeal form, the Veteran indicated that he was injured while trying to get away from his attackers.  Specifically, he indicated that his left ankle gave out giving his pursuers time to catch him from behind causing him to fall on his right ankle.  

When asked at the May 2005 Board hearing to discuss the circumstances concerning when he fractured his right ankle, the Veteran indicated that his attackers were on him immediately, without need to catch him.  Specifically, he 
stated:

Well I was approached by someone I knew that was going to, that's all I knew, that two individuals that wanted some money and one had broke out a knife and I turned to run and I think I got about five or ten steps and that's when my left ankle gave out.  And as soon as it gave out, I immediately put, as I'm running, I immediately put my weight on my right ankle and the guy was just on my back and (inaudible).

Transcript of Board Hearing, pg. 11 (May 16, 2005).

An August 1989 ambulance call report noted that the Veteran was found sitting in the street.  He reported that he was jumped and beaten up by "a gang of boys."  The report listed the mechanism of the injury as an unarmed assault.  Finally, while the report noted that his right ankle was in pain, and possibly fractured, it was completely silent as to any complaints or findings concerning the Veteran's left ankle.

A hospital admission report, completed on the same day, noted that the Veteran was involved in an altercation in which he was hit in the face and twisted his right ankle.  No complaints or diagnoses of a left ankle disability were noted.

The report of the Veteran's subsequent open reduction and internal fixation of the right ankle, performed two days later, noted that the Veteran was "a 26 year old prisoner" who sustained an injury during "an altercation with several police officers."

Despite the Veteran's current account, at the time of the injury he did not report, nor did examiners note, any symptoms concerning his left ankle immediately after the injury.  In addition, the Veteran has been inconsistent when reporting the details relating to his 1989 right ankle fracture.  He testified in 2005 that there were two attackers, one of which brandished a knife.  However, the ambulance report, completed right after the incident, noted that the Veteran reported having been attacked by "a gang of boys.'   Moreover, the ambulance report listed the mechanism of injury as an unarmed assault.  Two days after the injury in 1989, an operative report noted that the Veteran had sustained a right ankle twisting injury in an altercation with police officers.  

In addition, there are inconsistencies as to the manner in which the right ankle injury was incurred.  On his March 1998 substantive appeal form, the Veteran indicated that his left ankle gave out giving his pursuers time to catch him from behind causing him to fall on his right ankle.  At his May 2005 Board hearing, he testified that his attackers jumped on his back after his left ankle had given out, which resulted in the fracture.  

Under these circumstances, given the number of differing accounts provided by the Veteran, the Board concludes that the Veteran's lay testimony of the involvement of his left ankle as a causative factor in the assault in 1989 is simply not credible.  

The Board further concludes that service connection for the right ankle on a secondary basis is not warranted.  The Veteran fractured his left ankle in 1983 and was found fit for full duty in 1984.  After the 1989 assault and fracture of the right ankle, the Veteran returned to work.  In 1990, a VA examiner noted slow walking but a normal, balanced gait.  There was no tenderness or crepitation in movement of the right ankle; X-rays showed post traumatic changes and the presence of a plate and screw apparatus but no new fracture.  The Veteran's first report of right ankle discomfort that he attributed to weight shifting was in 1993.  Moreover, the Veteran reported the ability to play basketball in 2009.  

Although the Veteran is competent to report that he experienced weight shifting, he is not competent to assess whether this or other factors are responsible for his gradually increasing right ankle discomfort as this determination requires medical expertise.  

The VA examiner in September 2010 concluded that it was less likely than not that the left ankle disability aggravated the right ankle's normal progression following an after-service fracture with retained fixation hardware.  In support of this opinion, the VA examiner noted that the Veteran had never used a support device to assist in weight shifting, had a balanced gait, and had indications of post-surgical arthritis in both ankles.  In June 2013, the DBQ examiner opined that it was less likely than not that the Veteran's right ankle disability was proximately due to or the result of the Veteran's service-connected left ankle disability.  In support of this opinion, the DBQ examiner noted that the Veteran's right ankle disability is not related to his left ankle disability; that he fractured his right ankle in 1989 during a mugging or assault; and while he reports that his pain has worsened over time, this is to be expected as it relates to the aging process.  

In March 1998, the Veteran indicated that his left ankle gave out giving his pursuers time to catch him from behind causing him to fall on his right ankle.  During his testimony in 2005, he reported that an attacker jumped on his back after his left foot ankle.  Even if the Board accepted the Veteran's allegations that his left ankle gave way, allowing his pursuers to capture him, it was the subsequent actions of the attackers which led to the injury to his right ankle. 

The weight of the credible and probative evidence demonstrates that the Veteran's current residuals of a right ankle fracture first manifested several years after a post-service assault.  They are not related to his active service, nor are they aggravated by a left ankle disability.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Evaluation for Left Ankle Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Limitation of motion of the ankle warrants a 10 percent rating if moderate, and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Normal range of motion of the ankle is from 20 degrees of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2013).  As there is no credible evidence of ankylosis, malunion, deformity, or shortening of the leg, these criteria do not apply.  38 C.F.R. § 4.71a, Diagnostic Code 5270, 5275 (2013).   

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

As noted above, the Veteran's service treatment records reflect a left ankle fracture with subsequent open reduction internal fixation surgery.  

In May 1990, the RO granted service connection for post-surgical status of the left ankle and assigned a 10 percent rating under Diagnostic Code 5271 for moderate limitation of motion.  

VA outpatient treatment records from 1988 to 1996 showed that the Veteran reported recurrent left ankle and leg swelling, tenderness, and pain.  The Veteran has been granted separate service connection and a rating for varicose veins of the left leg.  

An October 1995 private treatment report noted that the Veteran was seen for a general physical check up.  The report noted the Veteran's history of bilateral broken ankles.  Following a physical examination, the report concluded with an impression of physically fit to work.  

The RO received the Veteran's current claim for an increased evaluation in April 1996.  

In October 1996, a VA examination for joints was conducted.  The VA examiner noted the Veteran's complaints of bilateral ankle pain and weakness.  On examination, the left ankle was swollen with a range of motion of consisting of dorsiflexion to zero degrees and plantar flexion to 30 degrees.  X-ray examination of the left ankle, performed in October 1996, revealed an impression of right anklefracture lateral malleolus with plate and screws in place and two nails through medial malleolus immobilizing a fracture.  The physician diagnosed post-operative changes with the presence of a fixation screw.  

A July 23, 1999 VA treatment report noted the Veteran's complaints of intermittent left ankle pain since 1982, and pain for the past three weeks.  The physician noted that the Veteran reported having no swelling; no recent reduction in range of motion; and no difficulty with walking.  Physical examination revealed no swelling or tenderness, and almost a full range of motion.  The report concluded with an impression of status post injury left ankle.  

In March 2000, the Veteran underwent a VA examination for joints.  The examination report noted the Veteran's complaints of left ankle pain and periodic giving way.  The Veteran did not use a support device and was able to walk up to four blocks.  On examination, the range of motion of the left ankle was 15 degrees dorsiflexion and 45 degrees plantar flexion with edema and tenderness and with pain at the limits of the range of motion.  After referring to imaging studies, the physician diagnosed post-traumatic osteoarthritis.  

In May 2002, a VA physician noted the Veteran's report of intermittent left ankle pain, stiffness, swelling, and giving way.  On examination, the range of motion of the left ankle was 20 degrees dorsiflexion and 45 degrees plantar flexion with edema and tenderness.  The physician noted normal ambulation up to three blocks without assistive devices.  The physician noted left ankle pain at extremes of range of motion and that there were further unspecified limitations by pain and lack of endurance.  In September 2004, the same VA physician noted the Veteran's report of intermittent left ankle pain, stiffness, swelling, and giving way.  On examination, the range of motion of the left ankle was 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion that was the same on repetition.  The physician noted the same comments regarding edema, tenderness, pain at limits of motion, and inconsistently noted unspecified further limitations by pain and lack of endurance.  

In a May 2005 Board hearing, the Veteran stated that he experienced episodes of three-second bursts of stabbing pain and occasional giving-way about twice per week that requires him to shift his weight to the right foot.  The episode most often occurred when rising after periods of lying down too long.  The Veteran reported that he took the subway to work, had difficulty climbing stairs, and selected certain stations in order to get a seat.  The Veteran acknowledged that he had not used a support device but did use stockings for his varicose veins.  The Veteran reported that he had experienced constant pain while working on his feet as a salesman in 1994 but now had a primarily sedentary job that involved some standing and walking.  The Veteran reported that he continued to experience ankle swelling after standing too long and used over the counter medication for pain.  The Veteran reported missing some time at work because of his left ankle discomfort, and that other employees had to perform some heavy lifting work in his place.  

In November 2005, the Board remanded the claim for an additional VA examination in part to obtain an evaluation of any additional loss of function due to pain or flare-ups that is adequately supported by objective findings.  

In September 2006, the same VA physician noted the Veteran's reports of intermittent left ankle pain, stiffness, swelling, and giving way.  The Veteran reported that he had ceased work because of a back injury on the job.  On examination, the range of motion of the left ankle was 15 degrees dorsiflexion and 35 degrees plantar flexion.  The physician specifically noted that motion was painless on repetitive movement.  Bilateral ankle supination to 20 degrees, pain starts and ends at 20 degrees.  Although pain increased with repetitive supination movement, the physician noted no other symptoms.   The physician noted that additional limitation factors were pain and lack of endurance but he was unable to quantify any additional loss of function.  

VA outpatient treatment records through September 2010 are silent for any specific treatment for ankle pain, dysfunction, and episodes of locking or falls.  A clinician in August 2009 noted that the Veteran was attending college classes, and sustained a broken finger playing basketball. 

In September 2010, a VA nurse practitioner (NP) noted a review of the claims file.  The NP noted the Veteran's report of injuring his left ankle in a shipboard accident and requiring limited duty for the remainder of his service that was contrary to the history shown in the service treatment records.  The Veteran reported swelling, tenderness, stiffness, weakness, deformity, incoordination, pain on motion, and locking episodes.  The Veteran reported being able to stand for 15 to 30 minutes and walk more than one-quarter but less than one mile.  The Veteran did not use support devices except for stockings for his varicose veins.   Range of motion was 20 degrees dorsiflexion and 45 degrees plantar flexion with no pain on motion.  Concurrent X-ray showed nonspecific soft issue swelling without an underlying fracture with a possible small loose body.  The NP noted that there was no objective evidence of pain on motion and no additional limitations after three repetitions.  The NP concluded that there was no increase in weakness, fatigue, incoordination or reduced range of motion on repetition.  The NP assessed the impact of the disability as moderate on activities such as sports, recreation, and traveling but only mild or no impact on other activities such as chores, exercise, shopping, or driving an automobile.  

In June 2013, a DBQ examination for joints was conducted.  The DBQ examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported that he experiences increased left ankle pain and tenderness when walking more than two blocks and with changing weather.  He reported that his left ankle infrequently gives out on him, and he indicated that during flare ups, he has increased swelling and right ankle pain.  Range of motion testing of the left ankle revealed plantar flexion to 30 degrees, with pain beginning at 30 degrees; and dorsiflexion to 15 degrees, with pain beginning at 15 degrees.  The report noted that the Veteran was able to complete repetitive range of motion testing, and that there was no decrease in range of motion shown.  It also noted that left ankle disability results in less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  Physical examination revealed findings of tenderness and pain on palpation of the left ankle; no instability; and 5/5 muscle strength on plantar flexion and dorsiflexion.  The Veteran reported that he occasionally wears an ankle brace and occasionally uses a cane.  X-ray examination revealed a healed fracture of the distal fibula, with a distal fixation screw, and mild degenerative changes at the tibitalar joint.  The Veteran indicated that his ankle disability impacts his ability to work, that he is unable to walk more than 2 blocks due to both ankles, and that he frequently takes breaks during flare-ups, so that it takes him longer to complete tasks.    

i.  Prior to July 23, 1999

Based upon a longitudinal review of the record, the Board concludes that an increased evaluation of 20 percent, but no higher, is warranted for the Veteran's left ankle disability, during the period prior to July 23, 1999.

Prior to July 23, 1999, the Veteran's left ankle disability was manifested by pain, swelling and a reduced range of motion, which when considered in light of functional loss, is best characterized as marked.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Specifically, VA outpatient treatment reports, along with the October 1996 VA examination for joints, reflect that the Veteran's left ankle disability was manifested by dorsiflexion to 0 degrees, plantar flexion to 30 degrees, pain and swelling.  X-ray examination of the left ankle, performed in October 1996, revealed an impression of right ankle fracture lateral malleolus with plate and screws in place and two nails through medial malleolus immobilizing a fracture.  

To warrant a higher evaluation based upon limitation of motion, the Veteran's left ankle would have to be ankylosed at a degree outside the range of motion currently shown (plantar flexion greater than 30, or dorsiflexion greater than 0 degrees).  See 39 C.F.R. 4.71a, Diagnostic Code 5270.  Thus, a higher evaluation can not be granted based upon the Veteran's complaints of pain and limited motion.  Moreover, the Veteran's left ankle disability is not analogous to a severe foot injury.  See 39 C.F.R. 4.71a, Diagnostic Code 5284.  

ii.  Since March  9, 2000

Since July 23, 1999, the Board concludes that a rating in excess of 10 percent is not warranted at any time during the period covered by this appeal.  The Veteran is competent to report on his observed symptoms of pain and swelling and on the impact of those symptoms on his ability to climb stairs, stand, and walk for extended distances.  The Veteran is credible regarding the nature of his symptoms as most were also observed by clinicians and there is credible imaging evidence of post-surgical changes and osteoarthritis.  However, the Board places less probative weight on his contended cause and his description of the severity of the symptoms.  The Veteran walks with a normal gait, only occasionally uses a support device, and is able to ambulate well enough to continue working, attend college, drive an automobile, and play basketball.  

The Board considered whether there is credible objective evidence of additional loss of function because of pain, weakness, swelling, fatigue, or incoordination on repetitive motion.  The physician in 2006 noted no pain throughout the range of dorsiflexion and plantar flexion including on repetitive movement.  Pain was only evident on supination at the end of the range of motion.  An August 2009 VA treatment report noted that the Veteran was able to play basketball.  The NP in 2010 noted no pain and no loss of function on repetitive motion.  Moreover, objective imaging evidence showed only post-surgical changes including the presence of fixation hardware and some osteoarthritis.  The Veteran described his level of endurance as walking without a support device for up to one-quarter mile.  The NP concluded based on observations and review of imaging results that the Veteran's function was only mildly impaired except in activities such as sports and recreation.  Finally, the DBQ examiner in June 2013 noted that there was no additional limitation of motion shown following repetitive range of motion testing.  Moreover, physical examination revealed 5/5 motor strength in right ankle plantar flexion and dorsiflexion, and no laxity when compared with the opposite side.

Thus, the weight of the credible evidence is that the loss of function shown in the right ankle, when considered in light of the rating criteria based on limitation of motion or the X-ray presence of arthritis adequately, contemplates the level of disability currently assigned.

When comparing the disability picture of the Veteran's left ankle disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the staged disability ratings assigned in this decision.  Ratings in excess of the evaluations currently assigned are provided for certain manifestations of ankle disability, but the evidence of record does not demonstrate that such manifestations, such as ankylosis, have been present in this case.  The criteria for the staged ratings assigned reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  There is no evidence of frequent hospitalization, medical intervention, or the use of prescription medication.  The Veteran reported that he was not able to perform heavy lifting, but that other employees were able to assist so that he could continue his work as an information systems technician.  The Veteran reported leaving his job in 2005 because of a back injury and subsequently was able to attend college courses.  There is no credible lay or medical evidence that his left ankle disorder alone imposed a marked limitation of employment or precludes all forms of substantially gainful employment.  The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's left ankle disability, outside the usual rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

The Board has also considered whether the surgical scar on the Veteran's left ankle  may provide the basis for a higher rating; however, as there have been no findings that the scar causes any limited motion, is unstable or painful on examination, or covers an area greater than 12 square inches, Diagnostic Codes 7800-7805 are not applicable in this case.  Effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Rating Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  While these regulations appear to provide for consideration of the new regulations upon request by the Veteran, no such request has been made.

In light of the foregoing, the Board finds that the evidence of record reflects a disability picture commensurate with the currently assigned 20 percent evaluation, prior to July 23, 1999, and a 10 percent evaluation for a left ankle disorder, since July 23, 1999.  The Board also finds that the staged ratings assigned are appropriate as the evidence shows no additional distinct periods of time during which manifestations varied to such an extent that ratings greater or less than those assigned would be warranted.  As the preponderance of the evidence is against the Veteran's claim of entitlement to higher evaluation than the staged ratings assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a right ankle disorder is denied. 

An increased evaluation of 20 percent, but no higher, is granted for a left ankle disability, for the period prior to July 23, 1999.

An evaluation in excess of 10 percent for a left ankle disability is denied for the period since July 23, 1999.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


